        Case: 1:21-cv-02180 Document #: 7 Filed: 04/22/21 Page 1 of 2 PageID #:41




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

                                                         )
ZURU (SINGAPORE) PTE., LTD;                              )
ZURU LLC;                                                )
ZURU INC.,                                               )
                                                         )                   Case No.:
        Plaintiffs,                                      )
                                                         )
   v.                                                    )
                                                         )
THE INDIVIDUALS, CORPORATIONS, LIMITED                   )
LIABILITY COMPANIES, PARTNERSHIPS, AND                   )
UNINCORPORATED ASSOCIATIONS                              )
IDENTIFIED ON SCHEDULE A HERETO,                         )
                                                         )
        Defendants.                                      )
                                                         )

 PLAINTIFFS’ EX PARTE MOTION FOR ENTRY OF A TEMPORARY RESTRAINING
  ORDER, INCLUDING A TEMPORARY INJUNCTION, A TEMPORARY TRANSFER
   OF THE DEFENDANT DOMAIN NAMES, A TEMPORARY ASSET RESTRAINT,
    EXPEDITED DISCOVERY, AND SERVICE OF PROCESS BY EMAIL AND/OR
                       ELECTRONIC PUBLICATION

        Plaintiffs ZURU (SINGAPORE) PTE., LED, ZURU LLC, and ZURU Inc. (collectively

 “Plaintiffs”), seek entry of an ex parte temporary restraining order, including a temporary

 injunction against Defendants enjoining the manufacture, importation, distribution, offering for

 sale, and sale of counterfeit BUNCH O BALLOONS Products, a temporary transfer of the

 Defendant Domain Names, a temporary asset restraint, expedited discovery, and service of

 process by email and/or electronic publication in an action arising out of 15 U.S.C. § 1114;

 Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a); the Copyright Laws of the United States,

 17 U.S.C. § 101 et seq; and the Illinois Uniform Deceptive Trade Practices Act, 815 ILCS § 510.




                                                 1
     Case: 1:21-cv-02180 Document #: 7 Filed: 04/22/21 Page 2 of 2 PageID #:42




         A Memorandum of Law in Support is filed concurrently with this Motion.


Dated:      April 22, 2021                 Respectfully submitted,

                                            s/ William E. Walsh
                                           William E. Walsh
                                           DENTONS US LLP
                                           233 S. Wacker Drive, Suite 5900
                                           Chicago, IL 60606
                                           (312) 876-8000
                                           william.walsh@dentons.com

                                           OF COUNSEL
                                           Charles E. Dorkey III (pro hac vice motion
                                           forthcoming)
                                           1221 Avenue of the Americas, 25th Floor
                                           New York, NY 10020
                                           (212) 905-8330
                                           charles.dorkey@dentons.com

                                           Attorneys for Plaintiffs




                                               2
